 



Exhibit 10.1
SETTLEMENT AGREEMENT
     SETTLEMENT AGREEMENT, dated this 5th day of May, 2008 (“Agreement”), by and
among James W. Sight and Feldman Mall Properties, Inc., a Maryland corporation
(the “Company”).
     WHEREAS, Mr. Sight has made certain filings on Schedule 13D (all such
filings on Schedule 13D made by Mr. Sight with respect to the Company, the
“Sight 13D”) with the Securities and Exchange Commission (the “SEC”) disclosing,
among other things, that he beneficially owns 880,500 shares of common stock,
par value $0.01 per share, of the Company;
     WHEREAS, Mr. Sight has submitted to the Company a purported notice (the
“Notice”) of his intention to (i) nominate a slate of nominees for election to
the Company’s Board of Directors (the “Board”) at the Company’s 2008 annual
meeting of stockholders (the “2008 Annual Meeting”), and (ii) solicit proxies
for the election of his purported nominees at the 2008 Annual Meeting (the
“Proxy Solicitation”); and
     WHEREAS, the Company and Mr. Sight are in disagreement as to whether the
Notice satisfies the requirements of the Company’s Bylaws; and
     WHEREAS, the Company and Mr. Sight have determined that the interests of
the Company and its stockholders would be best served by (i) avoiding the
substantial expense, disruption and adverse publicity that would result from
contesting the validity of the Notice, the Proxy Solicitation or any potential
proxy solicitation and (ii) the other agreements, covenants, rights and benefits
as provided herein.
     NOW, THEREFORE, in consideration of the foregoing premises and the
respective representations, warranties, covenants, agreements and conditions
hereinafter set forth, and, intending to be legally bound hereby, the parties
hereby agree as follows:
     1. 2008 Annual Meeting; Related Matters.
     (a) Mr. Sight hereby irrevocably withdraws the Notice and his nomination of
each of Charles L. Frischer, James W. Sight and Mark S. Tennenbaum (and any
substitutions for such individuals) for election to the Board at the 2008 Annual
Meeting and confirms that he waives his right to nominate any persons to serve
as directors, to make any other proposal or to present any other item of
business at the 2008 Annual Meeting. Mr. Sight will promptly file an amendment
to the Sight 13D, reporting the contents of this Agreement, amending applicable
items to conform to his obligations hereunder and appending this Agreement as an
exhibit thereto.
     (b) Mr. Sight shall vote, and shall use his commercially reasonable efforts
to cause his Affiliates and Associates (as herein defined) to vote, all Voting
Securities (as herein defined) which they are entitled to vote at the 2008
Annual Meeting in favor of the election of each of the Nominees (as herein
defined) to the Board.
     2. Board Composition; Recommendation.
     (a) The Company agrees that there shall be six (6) nominees to the Board
for election at the 2008 Annual Meeting with terms to expire at the Company’s
2009 annual meeting of stockholders. Such nominees shall be Larry Feldman, Bruce
E. Moore, Lawrence S. Kaplan and Paul H. McDowell, all of whom currently serve
on the Board (the “Continuing Nominees”), Wendy Luscombe, who was appointed to
fill a vacancy on the Board with effect from May 12, 2008 (the “Appointed
Nominee”), and James W.

 



--------------------------------------------------------------------------------



 



Sight (the “New Nominee” and together with the Continuing Nominees and the
Appointed Nominee, the “Nominees”). The Board shall recommend that the
stockholders of the Company vote to elect the Nominees as directors of the
Company.
     (b) The Company agrees that if the 2008 Annual Meeting is not held before
June 1, 2008, not later than that date, the Board shall increase the size of the
Board by one and shall appoint Mr. Sight to fill the vacancy thereby created.
     3. Standstill.
     (a) Subject to Section 3(c), Mr. Sight agrees that that during the period
commencing on the date hereof and ending on the date that is 150 days before the
first anniversary of the date of the proxy statement mailed to the Company’s
stockholders in connection with the 2008 Annual Meeting, without the prior
written consent of the Board specifically expressed in a written resolution
adopted by a majority vote of the entire Board, he will not, and will cause each
of his agents and other Persons, including any Affiliates or Associates, acting
on his behalf, not to:
     (i) engage, or in any way participate, directly or indirectly, in any
“solicitation” (as such term is defined in Rule 14a-1(l) promulgated by the SEC
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
proxies or consents (whether or not relating to the election or removal of
directors) from any stockholders of the Company; advise, encourage or influence
any Person (as herein defined) with respect to the voting of any Voting
Securities with respect to the 2008 Annual Meeting or any other meeting of the
Company’s stockholders that occurs prior to the termination of this Agreement in
a manner that is inconsistent with the terms of this Agreement; nominate or
propose any person for election to the Board; or initiate, propose or otherwise
“solicit” (as such term is defined in Rule 14a-1(l) promulgated by the SEC under
the Exchange Act) stockholders of the Company for the approval of any
stockholder proposal whether made pursuant to Rule 14a-8 or Rule 14a-4 or exempt
solicitations pursuant to Rule 14a-2(b)(1) or Rule 14a-2(b)(2) under the
Exchange Act or otherwise induce or encourage any other Person to initiate any
such stockholder proposal; or otherwise communicate with the Company’s
stockholders or others pursuant to Rule 14a-1(1)(2)(iv) under the Exchange Act;
     (ii) seek or propose, or make any statement with respect to, any merger,
consolidation, business combination, tender or exchange offer, sale or purchase
of assets, sale or purchase of securities (except that Mr. Sight may seek or
propose a sale or purchase of the shares of the Company beneficially owned by
Mr. Sight as of the date hereof), dissolution, liquidation, restructuring,
recapitalization or similar transactions of or involving the Company or any of
its Affiliates;
     (iii) form, join or in any way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to any Voting
Securities, other than a “group” that includes all or some lesser number of the
Persons identified as “Reporting Persons” in the Sight 13D, but does not include
any other members who are not currently identified as Reporting Persons;
     (iv) act, alone or in concert with others, to control or seek to control,
or influence or seek to influence, the management, Board or policies of the
Company;

- 2 -



--------------------------------------------------------------------------------



 



     (v) other than as previously disclosed in the Sight 13D, deposit any Voting
Securities in any voting trust or subject any Voting Securities to any
arrangement or agreement with respect to the voting of any Voting Securities,
except as expressly set forth in this Agreement;
     (vi) knowingly enter into any arrangements, understanding or agreements
(whether written or oral) with, or advise, finance, assist or encourage, any
other Person in connection with any of the foregoing, or make any investment in
or enter into any arrangement with, any other Person that engages, or offers or
proposes to engage, in any of the foregoing;
     (vii) discuss or communicate any confidential information with respect to
the Company and its business, including but not limited to information related
to the evaluation of any strategic alternatives under consideration by the
Board; and
     (viii) take or cause or induce others to take any action inconsistent with
any of the foregoing.
     (b) Mr. Sight hereby waives any right (whether by statute or agreement) to
inspect records and lists of Company stockholders (including any list of
non-objecting beneficial owners) in connection with the 2008 Annual Meeting.
     (c) Nothing in Section 3(a) shall prevent Mr. Sight from soliciting proxies
or taking any other action with respect to the Company’s 2009 annual meeting of
stockholders. Nothing in clauses (ii), (iv) or (vii) of Section 3(a) shall
prevent Mr. Sight from acting in his capacity as a director and consistent with
his fiduciary duties in that capacity, provided Mr. Sight does not, directly or
indirectly, cause or permit any public dissemination or disclosure of any such
activity apart from disclosure made by the Company pursuant to authorization of
the Board.
     4. Mutual Release.
     (a) Mr. Sight, for himself and his assigns, agents, and successors, past
and present (each individually, a “Sight Releasing Party”), does hereby
expressly, absolutely and forever release and discharge the Company and each
officer, director, stockholder, agent, affiliate, employee, attorney, assigns,
predecessor, and successor, past and present, of the Company (each individually,
a “Company Released Party”) from, and forever fully releases and discharges each
Company Released Party of, any and all rights, claims, warranties, demands,
debts, obligations, liabilities, costs, attorneys’ fees, expenses, suits,
losses, and causes of action (“Claims”) of any kind or nature whatsoever
(including those arising under contract, statute or common law), whether known
or unknown, contingent or absolute, suspected or unsuspected, arising in respect
of or in connection with the Proxy Solicitation, which any Releasing Party ever
had or owned arising at any time prior to the date of this Agreement (including
the future effects of such occurrences, conditions, acts or omissions);
provided, however, that the foregoing release does not apply to (i) any Claim
relating to the performance of obligations under this Agreement or for breach of
or to enforce this Agreement or (ii) any Claims that cannot be waived by law
(with clauses (i) and (ii) together, the “Sight Excluded Claims”). The Claims
released pursuant to this Section 4(a) are referred to herein as “Sight Claims.”
Mr. Sight, on behalf of himself and the Sight Releasing Parties, hereby
irrevocably covenant to refrain from asserting any claim or demand, or
commencing, instituting or causing to be commenced, any proceeding of any kind
against any Company Released Party based upon any Sight Claim.
     (b) The Company, for itself and for its officers, directors, assigns,
agents, and successors, past and present (each individually, a “Company
Releasing Party”), does hereby expressly, absolutely and

- 3 -



--------------------------------------------------------------------------------



 



forever release and discharge Mr. Sight and each of his agents, affiliates,
attorneys, assigns, predecessors, and successors, past and present (each
individually, an “Sight Released Party”), from, and forever fully releases and
discharges each Released Party of, any and all Claims of any kind or nature
whatsoever (including those arising under contract, statute or common law),
whether known or unknown, contingent or absolute, suspected or unsuspected,
arising in respect of or in connection with the Proxy Solicitation, any
Schedule 13D or proxy filings made prior to the date hereof or in respect of or
in connection with the nomination and election of directors at the 2008 Annual
Meeting or the other proposals contained in the Notice, which any Company
Releasing Party ever had or owned arising at any time prior to the date of this
Agreement (including the future effects of such occurrences, conditions, acts or
omissions); provided, however, that the foregoing release does not apply to
(i) any Claim relating to the performance of obligations under this Agreement or
for breach of or to enforce this Agreement or (ii) any Claims that cannot be
waived by law (with clauses (i) and (ii) together, the “Company Excluded
Claims”). The Claims released pursuant to this Section 4(b) are referred to
herein as “Company Claims.” The Company, on behalf of itself and the Company
Releasing Parties, hereby irrevocably covenants to refrain from asserting any
claim or demand, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any Released Party or Mr. Sight based upon any
Company Claim.
     (c) The parties hereto hereby acknowledge and agree that the Sight Released
Parties and the Company Released Parties are intended third party beneficiaries
of the provisions of this Section 4 and may take any and all action to enforce
the obligations and agreements of the releasing parties set forth herein.
     5. Representations and Warranties of James W. Sight. Mr. Sight represents
and warrants as follows:
     (a) He has the full power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and to consummate the transactions
contemplated hereby.
     (b) This Agreement has been executed and delivered by him, and constitutes
his valid and binding obligation and agreement, and is fully enforceable against
him in accordance with its terms.
     (c) He beneficially owns, directly or indirectly, as of the date hereof,
the number of shares of common stock of the Company set forth in Schedule A
attached hereto, which number constitutes all of the Voting Securities of the
Company beneficially owned by him.
     (d) The execution, delivery and performance of this Agreement by him does
not and will not violate or conflict with (i) any law, rule, regulation, order,
judgment or decree applicable to him, or (ii) result in any breach or violation
of or constitute a default (or an event which with notice or lapse of time or
both could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any agreement, contract, commitment,
understanding or arrangement to which he is a party or by which he is bound.
     (e) No consent, approval, authorization, license or clearance of, or filing
or registration with, or notification to, any court, legislative, executive or
regulatory authority or agency is required in order to permit him to perform his
obligations under this Agreement, except as have been obtained or given.
     6. Representations and Warranties of the Company. The Company hereby
represents and warrants as follows:
     (a) The Company has the corporate power and authority to execute, deliver
and carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

- 4 -



--------------------------------------------------------------------------------



 



     (b) This Agreement has been duly and validly authorized, executed and
delivered by the Company, and constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms.
     (c) The execution, delivery and performance of this Agreement by the
Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to it, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document,
agreement, contract, commitment, understanding or arrangement to which the
Company is a party or by which it is bound.
     (d) No consent, approval, authorization, license or clearance of, or filing
or registration with, or notification to, any court, legislative, executive or
regulatory authority or agency is required in order to permit the Company to
perform its obligations under this Agreement, except as have been obtained or
given.
     7. Termination.
     (a) Unless terminated earlier pursuant to Section 7(b), this Agreement
shall remain in full force and effect and shall be fully binding on the parties
hereto in accordance with the provisions hereof until the first anniversary of
the date of this Agreement.
     (b) The provisions of this Agreement may be terminated by the non-breaching
party in the event of a final adjudication of a material breach by any party of
any of the terms of this Agreement. Any termination of this Agreement as
provided herein will be without prejudice to the rights of any party arising out
of the breach by any other party of any provision of this Agreement.
     8. Specific Performance. Mr. Sight, on the one hand, and the Company, on
the other hand, acknowledges and agrees that irreparable injury to the other
party hereto would occur in the event any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that such injury would not be adequately compensable in damages. It
is accordingly agreed that Mr. Sight, on the one hand, and the Company, on the
other hand (the “Moving Party”), each shall be entitled to specific enforcement
of, and injunctive relief to prevent any violation of, the terms hereof and the
other parties hereto will not take action, directly or indirectly, in opposition
to the Moving Party seeking such relief on the grounds that any other remedy or
relief is available at law or in equity. The remedy set forth in this Section 8
shall not be deemed to be the exclusive remedy for a breach of this Agreement,
but shall be in addition to all other remedies available at law or in equity.
The Company and Mr. Sight hereby waive any requirements relating to the securing
or posting of any bond in connection with any application for injunctive or
other equitable relief hereunder.
     9. Press Release.
     (a) As soon as reasonably practicable following the execution and delivery
of this Agreement, the Company shall issue the press release attached hereto as
Exhibit A (the “Press Release”).
     (b) None of the parties hereto will, for a period of 12 months from the
date of this Agreement, make any public statements (including in any filing with
the SEC or any other regulatory or governmental agency, including any stock
exchange) that are inconsistent with, or otherwise contrary to, the statements
in the Press Release issued pursuant to this Section 9, unless otherwise
required by law.

- 5 -



--------------------------------------------------------------------------------



 



     (c) Nothing shall preclude or prevent any of the parties hereto from making
public statements that (A) are neither contrary to nor inconsistent with the
statements in the Press Release and (B) do not violate Sections 3 and 9 hereof,
in each case unless otherwise required by law.
     10. No Waiver. Any right or obligation under this Agreement may be waived
if, and only if, such waiver is in writing and signed by the party against whom
the waiver is to be effective. Any waiver by either any party of a breach of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Agreement. The failure of any party to insist upon strict adherence to any
term of this Agreement on one or more occasions shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
     11. Definitions. As used in this Agreement:
“Affiliates” and “Associates” shall have the meanings set forth in Rule 12b-2
under the Exchange Act and shall include Persons who become Affiliates or
Associates of any Person subsequent to the date hereof.
“Person” shall mean any individual, partnership, corporation, group, syndicate,
trust, government or agency, or any other organization, entity or enterprise.
“Voting Securities” shall mean any securities of the Company entitled to vote in
the election of directors of the Company, or securities convertible into or
exercisable or exchangeable for such securities, whether or not subject to the
passage of time or other contingencies.
     12. Successors and Assigns. Neither this Agreement nor any right, interest
or obligation hereunder may be assigned by any party hereto without the prior
written consent of the other parties hereto and any attempt to do so will be
void. Subject to the preceding sentence, this Agreement is binding upon, inures
to the benefit of and is enforceable by the parties hereto and their respective
successors and assigns.
     13. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties hereto with respect to its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings other than those expressly set forth herein. This
Agreement may be amended or modified only by a written instrument duly executed
by the parties hereto or their respective successors or assigns.
     14. Interpretation and Headings. The definitions in this Agreement will
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun will include the corresponding
masculine, feminine and neuter forms. The word “include” will be deemed to be
followed by the phrase “without limitation.” All references herein to Sections,
Exhibits and Schedules will be deemed to be references to Sections of, and
Exhibits and Schedules to, this Agreement unless the context will otherwise
require. The section headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement. Unless the context will otherwise require or provide, any
reference to any agreement or other instrument or statute or regulation is to
such agreement, instrument, statute or regulation as amended and supplemented
from time to time (and, in the case of a statute or regulation, to any successor
provision).
     15. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand (with
written confirmation of receipt), (b) upon sending if sent by

- 6 -



--------------------------------------------------------------------------------



 



facsimile, with electronic confirmation of sending; provided, however, that a
copy is sent on the same day by registered mail, return receipt requested, in
each case to the appropriate mailing addresses set forth below (or to such other
mailing addresses as a party may designate by notice to the other parties in
accordance with this provision), (c) upon receipt, after being sent by a
nationally recognized overnight carrier to the addresses set forth below (or to
such other mailing addresses as a party may designate by notice to the other
parties in accordance with this Section 15) or (d) when actually delivered if
sent by any other method that results in delivery (with written confirmation of
receipt):
If to the Company:
Feldman Mall Properties, Inc.
1010 Northern Boulevard, Suite 314
Great Neck, New York 11021
Attn: Thomas E. Wirth, President and Chief Financial Officer
with a copy to:
Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Attn: Jay Bernstein, Esq.
Telecopy: (212) 878-8375
Email: jay.bernstein@cliffordchance.com
If to James W. Sight:
James W. Sight
8500 College Blvd.,
Overland Park, Kansas 66210
with a copy to:
Shughart Thompson Kilroy, P.C.
Twelve Wyandotte Plaza
120 W. 12th Street
Kansas City, MO 64105
Attn: Jacob W. Bayer, Jr., Esq.
Telecopy: (816) 817-0103
Email: jbayer@stklaw.com
or to such other mailing address or facsimile address as the Person to whom
notice is given may have previously furnished to the others in writing in the
manner set forth above.
     16. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York.
Each party hereto agrees, on behalf of himself or itself and his or its
Affiliates and Associates that he or it controls, that any actions, suits or
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby will be brought solely and exclusively in the courts of the
State of New York and/or the courts of the United States of America located in
the State of New York (and the parties agree not to commence any action, suit or
proceeding relating thereto except in such courts), and further agrees that
service of any process,

- 7 -



--------------------------------------------------------------------------------



 



summons, notice or document by U.S. registered mail to the respective addresses
set forth in Section 15 will be effective service of process for any such
action, suit or proceeding brought against any party in any such court. Each
party, on behalf of himself or itself and his or its Affiliates and Associates
that he or it controls, irrevocably and unconditionally waives trial by jury and
any objection to the laying of venue of any action, suit or proceeding arising
out of this Agreement or the transactions contemplated hereby, in the courts of
the State of New York or the United States of America located in the State of
New York, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in any inconvenient forum. Any
judgment rendered by a New York court may be enforced in any other jurisdiction
in the United States. Nothing in this Section 16 shall prevent any of the
parties hereto from enforcing his or its rights under this Agreement or shall
impose any limitation on any of the parties or their respective past, present or
future general partners, directors, officers, or employees, as applicable, in
defending any claim, action, cause of action, suit, administrative action or
proceeding of any kind, including, without limitation, any federal, state or
other governmental proceeding of any kind, against any of them. The rights and
remedies provided in this Agreement are cumulative and do not exclude any rights
or remedies provided by law.
     17. Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original, but all of which together shall constitute one and
the same Agreement.
     18. No Presumption Against Draftsperson. Each of the undersigned hereby
acknowledges that the undersigned fully negotiated the terms of this Agreement,
that each such party had an equal opportunity to influence the drafting of the
language contained in this Agreement and that there shall be no presumption
against any such party on the ground that such party was responsible for
preparing this Agreement or any part hereof. All prior working drafts of this
Agreement, and any notes and communications prepared in connection therewith,
shall be disregarded for purposes of interpreting the meaning of any provision
contained herein.
     19. Survival. Except as otherwise provided herein, all representations,
warranties and agreements made by the parties in this Agreement or pursuant
hereto shall survive the date hereof. Except as expressly set forth in this
Agreement, no party has made any representation, warranty, covenant or
agreement.
     20. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the parties that the parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the parties agree to use all commercially reasonable efforts to agree
upon and substitute a valid and enforceable term, provision, covenant or
restriction for any of such that is held invalid, void or enforceable by a court
of competent jurisdiction.
     21. Litigation Expenses. In the event of any litigation among any of the
parties hereto concerning this Agreement or the transactions contemplated
hereby, the prevailing party in such litigation shall be entitled to
reimbursement from the party or parties opposing such prevailing party of all
reasonable attorneys’ fees and costs incurred in connection therewith. If more
than one party is required to provide reimbursements, the reimbursement
obligation of such parties shall be joint and several.

- 8 -



--------------------------------------------------------------------------------



 



     22. Third Party Beneficiaries. Except for the provisions of Section 4 which
are intended for the benefit of, and to be enforceable by, the Persons described
therein, nothing contained in this Agreement shall create any rights in, or be
deemed to have been executed for the benefit of, any Person or entity that is
not a party hereto or a successor or permitted assign of such a party.
     23. Further Actions. Upon and subject to the terms of this Agreement, each
of the parties hereto agrees to use his or its commercially reasonable efforts
to cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other party in doing, all things necessary, proper or
advisable to consummate or make effective, in the most expeditious manner
practicable, the matters contemplated by this Agreement.
     24. Change in Control. Except as contemplated herein, no change in the
control, ownership, operations or assets of the Company or any of its Affiliates
shall have any effect whatsoever on the obligations of the parties to this
Agreement.
     25. Facsimile/PDF Signatures. This Agreement may be executed and delivered
by facsimile or by email in portable document format (pdf or similar format) and
upon delivery of the signature by such method will be deemed to have the same
effect as if the original signature had been delivered to the other parties.
     26. No Admission. Nothing contained herein shall constitute an admission by
any party hereto of liability or wrongdoing.
[Signature Page Follows]

- 9 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, each of the
undersigned parties has executed or caused this Agreement to be executed on the
date first above written.

            FELDMAN MALL PROPERTIES, INC.
      By:   /s/ Thomas Wirth         Name:   Thomas Wirth        Title:  
President and Chief Financial Officer        JAMES W. SIGHT
      By:   /s/ James W. Sight         James W. Sight           

 



--------------------------------------------------------------------------------



 



         

Schedule A
     James W. Sight beneficially owns 880,500 shares of common stock of the
Company.
Sch-1

 